DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-9 have been amended.  Claim 10 has been added.  Claims 1-10 are pending and examined on the merits.

Claim Objections
Claim 8 objected to because of the following informalities:  “aliitinib” should be spelled “allitinib”; “BT-211 1” should be spelled “BT-211”; “S-22261 1” should be spelled “S-222611”; “masoprocoi” should be spelled “masoprocol”; “Hu ax-Her2” should be spelled “HuMax-Her2”; “iapatinib” should be spelled “lapatinib”; “pilitinib” should be spelled “pelitinib”; “derivates” should be spelled “derivatives”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
The instant specification does not disclose a representative number of structures correlated with the activity of HER2 inhibition representative of derivatives for each of the listed HER2 inhibitors in claim 8. Nor does the art teach a representative number of structures correlated with HER2 activity for each of the derivatives of the Her2 inhibitors.  One of skill in the art would not be able to determine without experimentation if a structurally altered Her2 inhibitor retained the ability to inhibit Her2.  Thus the applicant has not defined the HER2 inhibiting derivatives of the compounds in claim 8 in such a way as to show possession of the claimed invention.  One of skill in the art would reasonably conclude that applicant was not in possession of the genus of Her2 inhibitors contemplated by the specification at the time of filing.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 2, wherein the Her2 inhibitor binds to the extracellular domain of Her2, does not reasonably provide enablement for the method of claim 2, wherein the Her2 inhibitor binds to the Her2 outside of the extracellular domain.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of 
When given the broadest reasonable interpretation, claim 6 is drawn to the administration of an antibody which binds to the Her2 receptor outside of the extracellular domain for the treatment of a patient with lung cancer.  In order for an administered antibody binding to an intracellular domain of Her2 to inhibit Her2, it must penetrate the tumor-cell membrane to access the cytoplasm of the Her2 receptor.  Slastnikova et al (2018 Frontiers in Pharmacology, Vol. 9, pp. 1-21) teach that to date, most antibodies for therapeutic applications are limited to those binding cell membrane targets (p. 3, col. 1, lines 1-2).  Slastnikova et al teach that except for a relatively limited group of antibodies that can penetrate cell membranes most antibodies targeted to promising intracellular targets do not demonstrates cell-penetrating ability (p. 4, col. 2, lines 1-5 under the heading “Strategies for Intracellular Targeting…”).  Slastnikova et al reviews various technologies that have been developed to deliver antibodies to intracellular targets including physical delivery, direct intracellular expression, fusion with protein-transduction domains and nanoparticle delivery (p. 5, Figure 2).  It is noted that direct intracellular expression does not fulfill the instant requirement of claim 6 requiring admisntration of a Her2 inhibitor which is an anti-Her2 antibody because direct intracellular expression requires administration of a polynucleotide encoding the anti-Her2 antibody, not the antibody itself.  Slastnikova et al conclude that thirty years of progress in strategies for efficient targeted intracellular delivery of antibodies has led to the development of various approaches to do so, but that the therapeutic application of these strategies remains in the in vitro stages and rarely progressing to in vivo studies (p. 14, lines 1-8, under “Conclusion”).  Slastnikova et al was published two years after the effective filing date of the instant application.  It is concluded that the state of the art with respect to intracellular delivery of therapeutic antibodies is immature.  The specification fails to provide any teachings or guidance regarding an antibody which specifically targets a particular intracellular epitope of Her2 or a particular strategy for allowing penetration of the antibody through the cell membrane.  Thus, one of skill in the art would be subject to undue experimentation in order to carry out the method of claim 6 as encompassing an antibody which binds to an intracellular domain of Her2. 
.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) Claim 8 recites “(Curis)” and “(biOsasis)” but it is unclear how they limit claim 8 or modify the scope of the adjacent HER2 inhibitors CUDC-101 and BT-211, respectively.
(B) Claim 8 recites “lapatinib and pazopanib”, wherein the two HER2 inhibitors are joined by “and” rather than separated by a comma as alternatives are typically listed in a Markush group. It is unclear whether lapatinib and pazopanib are alternatives or are to be used in combination.
(C) Claim 8 recites “cipatinib trastuzumab-duocarmycin”. It is unclear if these two HER2 inhibitors are alternatives or are to be used in combination.
(D) Claim 4 recites the limitation of determining the expression level of pHER2, but does not indicate what sample is to be used for that determination.
(E) Claim 8 contains the trademarks/trade names Prolanta and HuMax-HER2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name Prolanta is used to identify/describe human prolactin with a G129R mutation, and the trademark/trade name HuMax-HER2 is used to identify/describe a human 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process or mathematical operation without significantly more. The claim(s) recite(s) measuring the level of expression of FHIT in a tumor sample from a patient, comparing that measurement to a reference value, and reaching a conclusion regarding treatment of the patient with a HER2 inhibitor. If the expression of FHIT in the tumor sample is greater than the reference value, the conclusion is either that the patient is eligible for treatment with a HER2 inhibitor (claim 1), or that the patient would respond to treatment with a HER2 inhibitor (claim 3). This judicial exception is not integrated into a practical application because the only result of the calculation (mental or mathematical process) performed in step (ii) of claims 1 and 3 is the conclusion (mental process) reached in step (iii). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mental process of step (iii) of claims 1 and 3 is the final step, and no practical application of it or the preceding steps is made.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process or mathematical operation without significantly more. The claim(s) recite(s) (a) measuring the expression level of pHER2 (phosphorylated HER2 protein) and (b) comparing that level with a reference value. This judicial exception is not integrated into a practical application because there is no practical application. The only use made of the measurement in step (a) is the comparison, a mental process or mathematical operation, of step (b). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no further step after the mental process or mathematical operation of step (b), and no other use is made of the result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo et al. (Toledo, G., Sola, J. J., Lozano, M. D., Soria, E., & Pardo, J. (2004). Loss of FHIT protein expression is related to high proliferation, low apoptosis and worse prognosis in non-small-cell lung cancer. Modern pathology 17(4), 440–448) in view of Ji et al. (Ji, L., Fang, B., Yen, N., et al. Induction of Apoptosis and Inhibition of Tumorigenicity and Tumor Growth by Adenovirus Vector-mediated Fragile Histidine Triad (FHIT) Gene Overexpression. (1999) Cancer Research 59: 3333-3339) and Swisher et al. ((2015) Induction of p53-regulate Genes and tumor Regression in Lung Cancer Patients after Intratumoral Delivery of Adenoviral p53 (INGN 201) and Radiation Therapy.  Clinical Cancer Research, 9: 2193-2198).  
Claim 2 is drawn to a method of treating lung cancer comprising i) measuring the expression of FHIT in a tumor sample from the patient; ii) comparing the level of expression from (i) with a reference value; iii) administering at least one HER2 inhibitor to the patient if the tumor level of expression is lower than the reference level. For the purposes of compact prosecution, “a predetermined reference value” will be that of Toledo et al., where the reference 
As defined by the instant specification, a “HER2 inhibitor” is an agent that interferes with HER2 activation or function (p. 11, lines 3-4), and the activation of HER2 occurs by the phosphorylation of HER2, generating pHER2 (p. 10, lines 24-26). As evidenced by the instant specification, increasing the expression of FHIT lowers the level of pHER2 and vice versa (activated HER2; see p. 19, lines 1-3, Figure 2). Accordingly, an agent that increases the expression of FHIT thus decreasing pHER is a HER2 inhibitor, and the FHIT-expressing viruses rendered obvious by the combined teachings of Ji et al. and Swisher et al are HER2 inhibitors.
Claim 1 is directed to a method of determining whether a patient is eligible for treatment with a HER2 inhibitor comprising i) measuring the expression of FHIT in a tumor sample from the patient; ii) comparing the level of expression from (i) with a reference value; iii) concluding that the patient is eligible for treatment with a HER2 inhibitor if the tumor level of expression is lower than the reference level.
Claim 3 is directed to a method of determining whether a patient will have a response to treatment with a HER2 inhibitor comprising i) measuring the expression of FHIT in a tumor sample from the patient; ii) comparing the level of expression from (i) with a reference value; iii) concluding that the patient will achieve a response to treatment with a HER2 inhibitor if the tumor level of expression is lower than the reference level.
Claim 9 is drawn to the method of claim 2 wherein the HER2 inhibitor is an inhibitor of expression.
Toledo et al. teach that FHIT is a candidate tumor suppressor gene (p. 440, col. 2, lines 1-6).  Toledo et al teach that frequent allelic losses, homozygous deletions and loss of heterozygosity of the FHIT gene have been described in several solid tumors arising from epithelial cells including lung cancer (p. 440, col. 2, lines 6-11).  Toledo et al. teach that loss of FHIT expression was observed in 96% of SCC and in 45% adenocarcinomas (page 443, bridging sentence between columns 1 and 2).  Toledo et al. teach that lack of expression of FHIT in human non-small cell lung tumors is correlated with lower survival (see page 445, Figure 3a) commensurate with the role of tumor suppressor gene. 
	Ji et al. teach the use of a FHIT gene carried by recombinant adenoviruses (Ad-FHIT) in tumor cell lines and in tumor xenografts. Ji et al. find that in cell lines lacking endogenous FHIT 
	Swisher et al teach the delivery of a gene product, p53, to lung tumors by intratumoral injection of an adenoviral vector expressing p53 (p. 93, paragraph labeled “Conclusions”).  Swisher et al teach that pre-injection biopsies that were negative for p53 protein expression were stained for p53 protein expression after Ad-p53 (INGN 201) injection (p 97, col. 2, lines 2-5)
	It would have been prima facie obvious at the time of the effective filing date to identify lung cancer patients with tumors which exhibit loss of FHIT protein relative to normal lung tissue and to treat the identified patients  by local administration of an Ad-FHIT vector, thus fulfilling the limitations of claims 1-3.  One of skill in the art would have been motivated to do so because the results of Toledo et al. indicate that loss of FHIT expression increases the proliferation of tumor cells and correlates with decreased survival in lung cancer patients. In addition, Ji et al. teach that tumor cells lacking FHIT expression respond to therapy with Ad-FHIT, while FHIT-positive tumor cells do not. In order to accurately identify the patients most likely to benefit from FHIT gene therapy, it would be obvious to measure FHIT gene expression in tumors in a patient before therapy and compare the level to the reference value of Toledo et al. (any detectable expression by immunohistochemistry). Based on the teachings of Toledo et al. and Ji et al., it would be obvious to conclude that a patient with a tumor lacking FHIT expression would be eligible for Ad-FHIT treatment (in that the balance of benefit to risk would be greater than a patient whose tumor did express FHIT). The teachings of Ji et al. indicate that such a patient would achieve a response to Ad-FHIT treatment. So it would be obvious to administer a therapeutic amount of Ad-FHIT to such a patient.
The teachings of Toledo et al. and Ji et al. provide a motivation for the administration of FHIT gene therapy to patients lacking tumoral FHIT expression. The teachings of Swisher et al. provide a safe method to apply the Ad-FHIT therapy of Ji et al. to the affected organ of lung 
	The administration of the Ad-FHIT vector meets the limitation of claim 9 requiring a HER2 inhibitor of expression because the Ad-FHIT vector provide FHIT protein which is an agent that interferes with HER2 activation or function as defined by the specification (page 13, lines 5-6).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentabe over Bianchi et al. (FHIT Expression Protects Against Her2-Driven Breast Tumor Devlopment. Cell Cycle, 6, pp. 643-646, (2007), reference of the IDS filed 3/22/2019) in view of the abstract of Jiang et al (Zhonghua Zhongliu Fangzhi Zazhi (2007), 14(24), 1875-1878.  Expressions and clinical significance of FHIT and HER2 proteins in non-small cell lung cancer).
Bianchi et al measured FHIT protein expression in breast tumor tissues relative to normal breast epithelium (p. 644, col. 2, lines 9-11 and legend for Table 1) which meets the limitation of section (II) in claims 1 and 3.  Bianchi et al. teach that there is a relationship between FHIT and HER2 in breast cancer. They show that expression levels of FHIT and HER2-positivity are inversely correlated in breast tumors, as are proliferation of tumor cells and size of the tumor. In particular, the subset of tumors characterized as low-level FHIT and HER2 positive are the largest and most proliferative of the subgroups (page 644, Table 1; p. 644, col. 1, last sentence of the first full paragraph).  Bianchi et al suggest that FHIT protein loss will only be in tumors with higher-level activation of EGFR/Her2 which leads to Src activation and concomitant FHIT degradation (page 645, column 1, lines 1-4 under “Conclusions”). 
Bianchi et al teach that 57% of NSCLC exhibits the absence or reduction of FHIT protein (p. 644, col. 1, line 1).  Bianchi et al do not teach that NSCLC patients comprise a subset of patients having tumors which exhibit loss of FHIT protein and Her2 positivity.
The abstract of Jiang et al teaches that the deletion rate of FHIT protein expression in NSCLC tissues was 53.75%, while overexpression of Her2 protein in NSCLC tissues was higher 62.5% relative to benign pulmonary lesions. The comparison to the FHIT level to benign pulmonary lesions meets the requirement of section (ii) of claims 1 and 3.  The abstract of Jiang et al teaches that the deletion rates of FHIT protein expression and the over-expression of Her2 protein were negatively correlated. 

A person of skill in the art would have been motivated draw the conclusion that patients without FHIT expression in their tumors would respond to and be eligible for treatment with HER2 inhibitors in order to identify NSCLC patients who would benefit from such treatment. Thus the methods of claims 1 and 3 would have been obvious before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al  and the abstract of Jiang et al as applied to claims 1 and 3 above, and further in view of Wulfkuhle et al (WO2010/006027). 
Claim 2 is drawn to a method of treating lung cancer comprising i) measuring the expression of FHIT in a tumor sample from the patient; ii) comparing the level of expression from (i) with a reference value; iii) administering at least one HER2 inhibitor to the patient if the tumor level of expression is lower than the reference level. For the purposes of compact 
Claim 4 is drawn to the method of claim 2 further comprising a) measuring the level of pHER2, and b) comparing the level of pHER2 with "its corresponding reference value".
Claim 5 is drawn to the method of claim 2 further comprising measuring the level of pHER2 in the tumor sample; ii) comparing the level of pHER2 with its corresponding reference value; iii) administering at least one HER2 inhibitor to the patient if the level of expression of FHIT is lower than the reference value and the level of pHER2 is higher than its corresponding reference value.
Claim 6 is drawn to the method of claim 2 wherein the HER2 inhibitor is an anti-HER2 antibody.
Claim 8 is drawn to the method of claim 2 wherein the HER2 inhibitor is selected from the group consisting of pertuzumab, trastuzumab, dacomitinib, neratinib, allitinib tosylate, poziotinib, CUDC101, BT211, margetuximab, NT-004, NT-113, S22261, AG879, mubritinib, AC-480, sapitinib, MM-111, PR-810, cipatinib, trastuzumab-duocarmycin, Prolanta, varlitinib, kahalalide F, masoprocol, ARRY-380, erbicinumab, HuMax-Her2, CP-724714, COVA-208, lapatinib, pazopanib, AEE-788, canertinib, pelitinib, BMS-690514, afatinib, dacometinib, and derivatives and salts thereof.
For the purposes of compact prosecution, the terms “(Curis)” and “(biOsasis)” will be ignored, and lapatinib, pazopanib, cipatinib, and trastuzumab-duocarmycin will be assumed to be alternative HER2 inhibitors.
Claim 10 is drawn to the method of claim 6 wherein the anti-HER2 antibody binds to the extracellular domain of HER2.
The combined teachings of Bianchi et al and Jiang et al render obvious the measurement of low or absent FHIT protein as an indicator of high level Her2 expression in NSCLC and meet the limitations of claims 1 and 3 for the reasons set forth above. 
The combination of Bianchi et al and Jiang et al do not specifically teach the measurement of phosphorylated Her2 or the administration of an antibody that binds to the extracellular domain of Her2, such as trastuzumab, or a small molecule inhibitor of Her2, such as 
Wulfkuhle et al teach a method of identifying a subject with a cancer of epithelial origin, such as lung cancer, wherein said cancer would benefit from  treatment with trastuzumab or a c-erbB2 kinase inhibitor comprising measuring the level of phosphorylation of c-erbB2 in one or more cancerous epithelial  cells of the patient and comparing the level of phosphorylation of c-erbB2 in the cancerous cells  with reference standards, wherein a level of phosphorylated c-erbB2 above that of the reference standards indicates that the subject would benefit from  treatment with an EGF receptor dimerization inhibitor, trastuzumab or a c-erbB2 kinase inhibitor (claims 18 of ‘027), specifically the c-erB2 kinase inhibitor, lapatinib (claim 31 of ‘027).  The administration of trastuzumab meets the limitations of claim 8, in part, and claims 6 and 10 for binding to the extracellular domain of Her2.  It is noted that “lapatinib” is mis-spelled as iapainib in instant claim 8.  Thus the administration of lapatinib meets the limitation of claim 7 requiring a Her2 inhibitor which is a small organic molecule, and “iapatanib” in claim 8.
Wulfkuhle et al teach methods to identify subpopulations of subjects with a cancer of epithelial origin who would respond and benefit from erbB2-directed treatment and therapy the method comprising the measurement of the "activation" or "phosphorylation" status of c-erbB2 receptor in tumor tissue of a subject with a cancer of epithelial origin (lines 1-5 of para [0036]). Wulfkuhle et al teach  that the methods of the present invention are reliable and more accurate predictor of a subject's response to erbB2-directed treatment and therapy than the measurement by IHC and FISH of total c-erbB2 and c-erbB2 amplification in tumor tissue, respectively (lines 5-8 of para [0036]),
It would have been prima facie obvious at the time of the effective filing date to measure pHer2 in NSCLC tumors with low or no FHIT protein expression.  One of skill in the art would have been motivated to do so because Wulfkuhle et al teach a method of identifying a subject with a cancer of epithelial origin, such as lung cancer, wherein said cancer would benefit from  treatment with Her2 inhibitors by measuring the level of phosphorylation of c-erbB2 and comparing the measured levels with a reference standard, wherein the level of phosphorylated c-erbB2 is indicative of activated c-erbB2 receptor and a more accurate predictor of a subject’s response to erbB2 directed treatment.  It would have been further prima facie obvious to .

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. and the abstract of Jiang et al as applied to claims 1 and 3 above, and further in view of Cowsert et al (WO 02/22636).
The combined teachings of Bianchi et al and Jiang et al render obvious the measurement of FHIT protein as an indicator of high level Her2 expression in NSCLC and meet the limitations of claims 1 and 3 for the reasons set forth above. Neither Bianchi et al nor Jiang et al teach or suggest the administration of an inhibitor of Her2 expression to a patient with a lung tumor which is low FHIT/Her2 positive.
Cowsert et al teach the treatment of patients with lung cancer comprising the administration of an anti-sense to Her2 (claim 19 of ‘636).  Cowsert et al teach Her2 has been implicated in both cellular transformation and acquisition of the metastatic phenotype (page 2, lines 29-30). Cowsert et al teach that studies with anti-sense Her2 have shown that a reduction of Her2 levels in various cancer cells may have a beneficial effect (page 3, lines 25-28).  Cowsert et al teach that Her2 anti-sense constructs have been demonstrated to inhibit tumorigenicity in lung adenocarcinoma cells (page4, lines 2-5).
It would have been prima facie obvious at the time of the effective filing date to treat patients with lung cancer having lung tumor cells exhibiting low or no FHIT with Her2 positivity by administering an anti-sense Her2 construct.  One of skill in the art would have been motivated to do so because one of skill would conclude based on the combine teachings of Bianchi and the abstract of Jiang that loss of FHIT protein  in NSCLC tumor tissue relative to benign tissue or normal tissue would be indicative that the lung tumor had high-level activation of Her2; and Cowsert et al teach that reduction of Her2 level in various cancer cells, including lung adenocarcinoma cells,  by anti-sense modulation of Her2  has a beneficial effect


Conclusion
No claims allowed


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WESLEY L. MCDERMOTT/
Examiner, Art Unit 1643
/Karen A. Canella/Primary Examiner, Art Unit 1643